Lowe, J.

i. gaknishappeal,

In the state of the record, the only question reserved for our determination is, whether the court erred in overruling the motion for a new trial. The motion was made upon the alleged ground that the decision of the court was against law and evidence. Whether this is so or not we have no. means of determining. Neither the answer of the garnishee or any evidence is certified up to us. There is in the transcript a set of interrogatories and answers, purporting to be questions and *166answers put to and given'by Isaac Millisack, the garnishee. It does not appear that they were signed or sworn to by anybody. They are not made a part of the record by being incorporated in any bill of exceptions, nor in any way identified by a bill of exceptions. There is nothing in the record by which we can determine whether the court decided correctly or incorrectly. As to the right of the principal debtor to appeal from the judgment against the garnishee, we have but little doubt, the latter being a part and auxiliary to the main action. The judgment is
Affirmed.